Citation Nr: 1701853	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January to June 1973, and from July to September 1978; and on active duty from January to June 2003, and from June 2006 to August 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from Regional Office (RO) rating decisions dated in September 2009 and May 2010. 

In a September 2009 rating decision, the RO denied service connection claims for a back condition, a right hip condition, sinusitis, a condition of the right ulnar nerve/right elbow, asthma, hypertension, and hepatitis.  In September 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010. 

In a May 2010 rating decision, the RO, inter alia, denied service connection for sleep apnea.  In May 2010, the Veteran filed an NOD.  An SOC was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011.

In May 2012, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge, a transcript of that hearing is of record. 

In June 2014, the Board denied service connection for a right hip disability, hypertension, and a liver disorder, to include hepatitis; granted service connection for a right elbow (ulnar nerve) disability; and remanded the claims for service connection for back disability, sinusitis, asthma, and sleep apnea for further development.  After accomplishing further action, in a November 2014 rating decision, the Appeals Management Center (AMC), inter alia, granted service connection for a back condition, sinusitis and asthma; these claims  are being formally dismissed, below.  However, the AMC continued to deny the sleep apnea claim (as reflected, most recently, in a November 2014 supplemental statement of the case (SSOC)).

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems. 

The Board's disposition of the claims for service connection for a back disability, sinusitis, and asthma is set forth below.  The claim for service connection for sleep apnea is addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In a November 2014 rating decision, the RO granted the Veteran's claims for service connection for a back disability, sinusitis, and asthma. 


CONCLUSION OF LAW

As the November 2014 awards of service connection for degenerative arthritis of the lumbar spine at L4-5 with status post fusion of L2-3, chronic sinusitis and asthma resolved the claims for service connection for back disability, sinusitis, and asthma, there remains no case or controversy with respect to any of these claims affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511 (a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101 (d).

Although the Veteran perfected an appeal to the Board with respect to the September 2009 denials of service connection for back disability, sinusitis, and asthma, in a subsequent rating decision issued in November 2014, the AMC granted service connection for degenerative arthritis of the lumbar spine at L4-5 with status post fusion of L2-3,  chronic sinusitis and asthma . Under these circumstances, the Board finds that the service connection claims for back disability, sinusitis, and asthma, which were formerly in appellate status prior to November 2014, have been granted by the decision of the lower adjudicative body, fully resolving the Veteran's appeal as to these matters.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. §19.4.  In the absence of any justiciable question, the appeals as to he claims for service connection for back disability, sinusitis, and asthma must be dismissed.


ORDER

The appeal as to the claim for service connection for a back disability is dismissed.

The appeal as to the claim for service connection for sinusitis is dismissed.

The appeal as to the claim for service connection for asthma is dismissed.

REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its June 2014 remand, the Board determined that a VA examination and medical opinions were needed to resolve the claim for service connection for sleep apnea.  The Board instructed the AOJ to afford the Veteran a VA examination to obtain medical opinion  addressing whether the disability was related to service, to include environmental factors, or if not, secondarily related to service-connected disabilities.  

Pursuant to the Board's June 2014 remand, the Veteran underwent an October 2014 VA examination.  The VA examiner concluded that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service, event or illness.  The examiner explained that the Veteran did not have any documentation or indication of sleep apnea while in the military.  The medical opinion is unclear as to whether the examiner considered environmental exposures and does not address secondary service connection.  As the AOJ failed to fully or substantially comply with the Board's remand directives, another remand of this matter is required.  See Stegall, supra.

Accordingly, on remand, the AOJ should arrange to obtain an addendum medical opinion from the clinician who evaluated the Veteran in October 2014 or from another appropriate clinician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report any scheduled examination without good cause, may well result in denial of his claim..   See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member  
Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Providence Health Care System (HCS), and that records from this system  dated through November 2014 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Providence HCS all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since November 2014, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A;  38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  The AOJ should adjudicate the claim in light of all pertinent evidence, to particularly include that added to the electronic claims file since the last adjudication.  

Accordingly, the matter is hereby REMANDED for the following action:

1. Obtain from the Providence HCS all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since November 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the clinician who evaluated the Veteran and provided the October 2014 VA medical opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from another appropriate clinician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

With respect to the initial, July 2009 diagnosis of, and subsequent treatment for, sleep apnea, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during service or is otherwise medically related to service to include exposure to environmental factors therein; or, if not,

(b) was caused OR is or has been aggravated (worsened beyond natural progression) by his service-connected posttraumatic stress disorder (PTSD), traumatic brain injury (TBI), asthma, right elbow disability, back disability, tinnitus, right ulnar nerve disability, left lower extremity radiculopathy and/ or chronic sinusitis.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation-to include identifying (to the extent possible) the baseline level of disability prior to the aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical evidence, to include the medical evidence referenced above.  Notably, the absence of evidence of treatment in the Veteran's service treatment records should not, standing alone, serve as the basis for a negative opinion.

The examiner must also consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms during and since service.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, to specifically include environmental exposures, and that such reports must be specifically acknowledged and considered in formulating any opinion(s).  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an e SSOC that includes clear reasons and bases for all determinations, and afford them an e appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


